IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1339
                             Filed August 18, 2021


BRANDON LEROY STOCKDALL,
    Petitioner-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      Brandon Stockdall appeals the summary disposition of his application for

postconviction relief. AFFIRMED.



      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Benjamin Parrott, Assistant

Attorney General, for appellee State.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MULLINS, Judge.

         Sentence was imposed upon Brandon Stockdall’s criminal conviction in July

2015. No appeal was taken. He filed an application for postconviction relief (PCR)

in May 2020. The State moved for summary disposition based on the expiration

of the three-year statute of limitations contained in Iowa Code section 822.3

(2020). In his resistance, Stockdall argued “the court should find that equitable

tolling applies to this case,” but acknowledged appellate courts “have consistently

rejected equitable tolling under Iowa Code chapter 822,” while asserting “that

should change.” He additionally asserted he was not aware of his ability to pursue

PCR “until the spring of 2020,” and he pursued said ability as soon as he became

aware.

         Following a brief hearing, the court granted the State’s motion for summary

disposition, finding the matter time-barred and rejecting the request for the

applicability of equitable tolling. On appeal, Stockdall argues we “should adopt

equitable tolling to actions arising under Iowa Code chapter 822.” “[T]his court has

frequently held that equitable tolling does not apply to section 822.3.” Smith v.

State, No. 19-0384, 2020 WL 110398, at *1 (Iowa Ct. App. Jan. 9, 2020); id. at *1

n.2 (collecting cases); see Lang v. State, No. 20-0510, 2021 WL 1400074, at *1

(Iowa Ct. App. Apr 14, 2021) (repeating the same holding); Johnson v. State, No.

19-1949, 2021 WL 210700, at *4 (Iowa Ct. App. Jan. 21, 2021) (same); see also

Khouanmany v. State, No. 19-0966, 2021 WL 616125, at *2 (Iowa Ct. App. Feb.

17, 2021) (noting Allison v. State, 914 N.W.2d 866, 891 (Iowa 2019) “did not adopt

equitable tolling”).
                                     3


       We see no reason to change course, so we affirm the entry of summary

disposition.

       AFFIRMED.